        Case 1:19-cv-00742-LPS Document 825 Filed 09/02/20 Page 1 of 4 PageID #: 62187




                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE


         CIRBA INC. (d/b/a DENSIFY)
         and CIRBA IP, INC.,

                          Plaintiffs/Counter-Defendants,

                          v.                               C.A. No. 19-742-LPS

         VMWARE, INC.,

                          Defendant/Counter-Plaintiff.


                   NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

                   PLEASE TAKE NOTICE that, pursuant to D. Del. LR 83.7, the appearance of Justin

         Jeffery Sorensen as counsel for VMware, Inc. in the above-captioned action is hereby

         withdrawn.1 Morrison & Foerster LLP and Young Conaway Stargatt & Taylor, LLP shall

         continue as counsel of record to VMware, Inc. in the above-captioned action.

         Dated: September 2, 2020

         OF COUNSEL:                                       YOUNG CONAWAY STARGATT &
                                                           TAYLOR, LLP
         Arturo J. Gonzàlez
         Michael A. Jacobs                                 /s/ Robert M. Vrana
         Richard S. J. Hung                                Anne Shea Gaza (No. 4093)
         MORRISON & FOERSTER LLP                           Robert M. Vrana (No. 5666)
         425 Market Street                                 Samantha G. Wilson (No. 5816)
         San Francisco, CA 94105                           Rodney Square
         (415) 268-7000                                    1000 North King Street
         agonzalez@mofo.com                                Wilmington, DE 19801
         mjacobs@mofo.com                                  (302) 571-6600
         rhung@mofo.com                                    agaza@ycst.com
                                                           rvrana@ycst.com
                                                           swilson@ycst.com

                                                           Attorneys for VMware, Inc.


         1
             Admitted July 8, 2019 (see D.I. 84).
26992210.1
        Case 1:19-cv-00742-LPS Document 825 Filed 09/02/20 Page 2 of 4 PageID #: 62188




         Bita Rahebi
         MORRISON & FOERSTER LLP
         707 Wilshire Boulevard
         Los Angeles, CA 90017
         (213) 892-5200
         brahebi@mofo.com

         Scott F. Llewellyn
         MORRISON & FOERSTER LLP
         4200 Republic Plaza
         370 Seventeenth Street
         Denver, CO 80202-5638
         (303) 592-2204
         sllewellyn@mofo.com




26992210.1



                                              2
Case 1:19-cv-00742-LPS Document 825 Filed 09/02/20 Page 3 of 4 PageID #: 62189




                                 CERTIFICATE OF SERVICE


         I, Robert M. Vrana, hereby certify that on September 2, 2020, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on September 2, 2020, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Adam Adler, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




25452249.1
Case 1:19-cv-00742-LPS Document 825 Filed 09/02/20 Page 4 of 4 PageID #: 62190




                           Jaime F. Cardenas-Navia, Esquire
                           Wesley Lanier White, Esquire
                           Khue V. Hoang, Esquire
                           Rahul Sarkar, Esquire
                           Reichman Jorgensen LLP
                           750 Third Avenue, Suite 2400
                           New York, NY 10017

                           RJ_densify@reichmanjorgensen.com

                           Gary J. Toman, Esquire
                           Weinberg Wheeler Hudgins Gunn & Dial
                           3344 Peachtree Road NE, Suite 2400
                           Atlanta, GA 30326
                           gtoman@wwhgd.com

                           Peter J. Ayers, Esquire
                           Law Office of Peter J. Ayers, PLLC
                           2200 Bowman Avenue
                           Austin, TX 78703
                           peter@ayersiplaw.com

                           Paul D. Clement, Esquire
                           Julie M.K. Siegal, Esquire
                           Kirkland & Ellis LLP
                           1301 Pennsylvania Avenue, N.W.
                           Washington, DC. 20004
                           paul.clement@kirkland.com
                           julie.siegal@kirkland.com

                           Attorneys for Plaintiffs/Counter-Defendants

Dated: September 2, 2020                        YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

                                                /s/ Robert M. Vrana
                                                Anne Shea Gaza (No. 4093)
                                                Robert M. Vrana (No. 5666)
                                                Samantha G. Wilson (No. 5816)
                                                Rodney Square
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                agaza@ycst.com
                                                rvrana@ycst.com
                                                swilson@ycst.com
                                                Attorneys for VMware, Inc.


                                            2
25452249.1
